Case 5:18-cv-01659-EEF-KLH Document 60 Filed 09/24/20 Page 1 of 1 PageID #: 754




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                SHREVEPORT DIVISION


 LEVI G GREENUP #569616                                 CASE NO. 5:18-CV-01659 SEC P

 VERSUS                                                 JUDGE ELIZABETH E. FOOTE

 JAMES LEBLANC ET AL                                    MAGISTRATE JUDGE KAREN L.
                                                        HAYES


                                            JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, together

 with the written objections thereto filed with this Court, and, after a de novo review of the record,

 finding that the Magistrate Judge’s Report and Recommendation is correct and that judgment as

 recommended is warranted,

        IT IS ORDERED that Lieutenant Rachel and Sergeant Bass’s motion to dismiss [doc. #

 45] is DENIED. IT IS FURTHER ORDERED that the defendants provide the full names of

 Lieutenant Rachel and Sergeant Bass within 7 days of the date of this order.

        The plaintiff is hereby granted an extension of sixty days to serve the above-referenced

 defendants.

        THUS DONE AND SIGNED this 24th day of September, 2020, in Shreveport,

 Louisiana.


                                                    ______________________________________
                                                    ELIZABETH E. FOOTE
                                                    UNITED STATES DISTRICT JUDGE
